COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-09-212-CV
 
 
JOLLY PARTNERS, LP D/B/A                                               APPELLANTS
JOLLY TRUCK STOP AND F
& B
AND SONS, LLC
 
                                                   V.
 
DAS DISTRIBUTORS, INC.                                                       APPELLEE
 
                                              ------------
 
               FROM THE 97TH DISTRICT COURT OF CLAY COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On July 14, 2009, we notified Appellants that we
were concerned this court may not have jurisdiction over this appeal because it
appeared that Appellants= notice of appeal was not timely
filed.  We stated that the appeal might
be dismissed for want of jurisdiction unless Appellants or any party desiring
to continue the appeal filed with the court a response showing grounds for
continuing the appeal.  See Tex.
R. App. P. 42.3(a), 44.3.  We have
received no response to our jurisdiction letter.
The trial court=s final
judgment was signed on February 25, 2009. 
Appellants then filed a motion for new trial on March 25, 2009, which
extended the appellate deadline for filing a notice of appeal until May 26,
2009.  See Tex. R. App. P.
26.1(a).  However, Appellants did not
file their notice of appeal until July 1, 2009.
The time for filing a notice of appeal is
jurisdictional in this court, and absent a timely-filed notice of appeal or
extension request, we must dismiss the appeal. 
See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston,
976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997); Chilkewitz v. Winter, 25 S.W.3d 382, 383 (Tex. App.CFort
Worth 2000, no pet.).
Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
SUE
WALKER
JUSTICE
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  August 13, 2009




[1]See Tex. R. App. P. 47.4.